Citation Nr: 0120327	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-20 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for stress-induced ischemia 
with acute myocardial infarction, as secondary to the 
veteran's service-connected bilateral retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision by the Buffalo, New York RO, which denied service 
connection for stress-induced ischemia with acute myocardial 
infarction, as secondary to the veteran's service-connected 
bilateral retinitis pigmentosa.


REMAND

The veteran was granted service connection for bilateral 
retinitis pigmentosa in January 1995.  The veteran claims 
that the RO erred by failing to grant service connection for 
his stress-induced ischemia with acute myocardial infarction, 
as secondary to his service-connected bilateral retinitis 
pigmentosa.  Regulations provide that service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In addition, service connection may also be 
granted for disability that has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board notes that the veteran's service medical records 
are negative for any subjective complaints and objective 
findings related to stress-induced ischemia with acute 
myocardial infarction.  By letter dated November 1999, Dr. 
Cracium, the veteran's private physician, opined that the 
veteran suffers from repeated episodes of periodic stress-
induced ischemia secondary to the stress of being blind.  He 
further stated that "it is very possible, indeed probable, 
that his blindness was a contributing factor in his acute 
myocardial infarction."  

The United States Court of Appeals for Veterans Claims has 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board notes that, in the case at hand, there is 
no indication that the veteran's private physician reviewed 
the veteran's claims file before making his 1999 diagnosis.  
Furthermore, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with his appeal.  
The Board finds that a VA examination should be accomplished 
in order to ascertain the nature and etiology of any 
currently found ischemic disability.  Prior to the 
examination, any additional relevant medical records should 
be obtained.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),  
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding medical 
records, VA and private, identified by 
the veteran relating to his stress-
induced ischemia. If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the claims file, and the veteran 
and his representative should be so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

3.  Once all outstanding treatment 
records have been associated with the 
claims file, the RO should schedule the 
veteran for a VA examination by the 
appropriate specialist(s) in order to 
ascertain the nature and etiology of his 
stress-induced ischemia, if demonstrated.  
The examiner should thoroughly review the 
claims folder and a copy of this Remand 
prior to examination, and, express an 
opinion as to (a) whether it is at least 
as likely as not that any currently 
diagnosed stress-induced ischemia with 
acute myocardial infarction was caused by 
the service-connected bilateral retinitis 
pigmentosa and, (b) if not directly 
caused, whether it is at least as likely 
as not that the veteran's bilateral 
retinitis pigmentosa caused the stress-
induced ischemia with acute myocardial 
infarction to become more severe and, if 
so, the extent of the increase in 
severity.  All findings and opinions 
should be reconciled with the evidence 
already of record.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




